                   Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 1 of 18


               1 DONALD SPECTER – 083925                     MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                        JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                   ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                           THOMAS NOLAN – 169692
               3 1917 Fifth Street                           LISA ELLS – 243657
                 Berkeley, California 94710-1916             JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                   MICHAEL S. NUNEZ – 280535
                                                             JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                     MARC J. SHINN-KRANTZ – 312968
                 DISABILITY RIGHTS EDUCATION                 CARA E. TRAPANI – 313411
               6 AND DEFENSE FUND, INC.                      ALEXANDER GOURSE – 321631
                 Ed Roberts Campus                           AMY XU – 330707
               7 3075 Adeline Street, Suite 210              ROSEN BIEN
                 Berkeley, California 94703-2578             GALVAN & GRUNFELD LLP
               8 Telephone: (510) 644-2555                   101 Mission Street, Sixth Floor
                                                             San Francisco, California 94105-1738
               9                                             Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                              UNITED STATES DISTRICT COURT
              13                              EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
              16                Plaintiffs,                  DECLARATION OF AMY XU IN
                                                             SUPPORT OF PLAINTIFFS’
              17         v.                                  SUBMISSION FOR THE JOINT
                                                             STATUS REPORT FILED JUNE 16,
              18 GAVIN NEWSOM, et al.,                       2020
              19                Defendants.                  Judge: Hon. Kimberly J. Mueller
              20
              21
              22
              23
              24
              25
              26
              27
              28

                      DECLARATION OF AMY XU IN SUPPORT OF PLAINTIFFS’ SUBMISSION FOR THE JOINT STATUS
[3563468.1]                                      REPORT FILED JUNE 16, 2020
                   Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 2 of 18


               1          I, Amy Xu, declare:
               2          1.      I am an attorney duly admitted to practice before this Court. I am an
               3 associate in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for
               4 Plaintiffs. I have personal knowledge of the facts set forth herein, and if called as a
               5 witness, I could competently so testify. I make this declaration in support of Plaintiffs’
               6 submission in the parties’ Joint Status Report filed on June 16, 2020.
               7          2.      On Tuesday, June 2, 2020, I sent an email to opposing counsel, requesting
               8 that, consistent with their obligations under the Federal Rules of Civil Procedure,
               9 Defendants supplement their responses to Plaintiffs’ discovery requests authorized by this
              10 Court’s April 10, 2020 Order, given that the previous production was completed on May 1,
              11 and contained information that was nearly six weeks old and current only through mid-
              12 April.
              13          3.      On Tuesday, June 9, 2020, Jessica Winter and I participated in a meet and
              14 confer call on behalf of Plaintiffs, with various attorneys representing Defendants. During
              15 that call, counsel for Defendants stated that they would not be able to provide updated data
              16 as of May 31 for the Net Bed Capacity Reports and the Census by Unit Reports for all
              17 hospitals within the Department of State Hospitals system until at least Friday, June 19,
              18 2020.
              19          4.      During the meet and confer call on June 9, the parties seemed to
              20 acknowledge that the Net Bed Capacity Report with data as of May 31 was the report that
              21 provides the most relevant information for the evidentiary hearing, because this report
              22 identifies where there are vacancies across all units in all DSH hospitals.
              23          5.      Attached hereto as Exhibit 1 is a true and correct copy of the Net Bed
              24 Capacity Report with data as of May 1, 2020, which provides a template for the
              25 information that Plaintiffs currently seek for data as of May 31, 2020.
              26          6.      On Wednesday, June 10, 2020, I received an email from Elise Thorn,
              27 counsel for Defendants, stating that updated data as of May 31 would be available on
              28

                                                                  1
[3563468.1]                    DECLARATION OF AMY XU IN SUPPORT OF STATUS REPORT FILED JUNE 16, 2020
                   Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 3 of 18


               1 Monday, June 22, 2020. Attached hereto as Exhibit 2 is a true and correct copy of this
               2 email.
               3          7.      Receiving the majority of the updated discovery on Monday, June 22, 2020
               4 would only allow Plaintiffs between two to three days to prepare for the evidentiary
               5 hearing currently scheduled for Thursday, June 25, 2020 at 10 A.M.
               6          8.      Plaintiffs proposed the following compromises that would permit Defendants
               7 to provide a portion of the most pertinent supplemental responses earlier than June 22, all
               8 of which were promptly rejected by opposing counsel.
               9          9.      In an email on June 12, Plaintiffs proposed that Defendants provide a partial
              10 supplement to the discovery with data only up until May 24 (instead of May 31), which
              11 Defendants stated was infeasible. Attached hereto as Exhibit 3 is a true and correct copy
              12 of this email.
              13          10.     Additionally, during the meet and confer call on June 15, Plaintiffs’ counsel
              14 proposed that Defendants provide various smaller subsets of the information within the Net
              15 Bed Capacity Report during the week of June 19, such as information for just Atascadero
              16 and Coalinga State Hospitals, or just the total number of vacant beds at each of the five
              17 DSH hospitals, rather than a unit-by-unit count at each hospital.
              18          11.     During the meet and confer call on June 15, Defendants stated that none of
              19 the information sourced from the Net Bed Capacity Report would be available before June
              20 22, as they needed approximately three weeks to compile and validate this information.
              21          12.     At 5:20 P.M. on June 8, 2020, counsel for Defendants sent an email to me
              22 and my colleagues asserting their understanding that the July 29, 2019 order’s 30-day
              23 deadline for objections applied to the Special Master’s labor economist report filed on May
              24 29, 2020. The next morning, Lisa Ells from my office responded, stating Plaintiffs’
              25 position that the objections were governed by the 10-day deadline in the Order of
              26 Reference. On July 11, 2020, Defendants’ counsel responded and asked Plaintiffs to
              27 stipulate to the 30-day deadline in lieu of opposing Defendants’ planned motion seeking an
              28 order stating the later deadline governed. Ms. Ells responded the same day stating that

                                                                  2
[3563468.1]                    DECLARATION OF AMY XU IN SUPPORT OF STATUS REPORT FILED JUNE 16, 2020
                   Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 4 of 18


               1 Plaintiffs would oppose the motion. A true and correct copy of this email string is attached
               2 here as Exhibit 4.
               3         13.    I declare under penalty of perjury under the laws of the United States of
               4 America that the foregoing is true and correct, and that this declaration is executed at San
               5 Francisco, California this 16th day of June, 2020.
               6
               7                                                /s/ Amy Xu
                                                                Amy Xu
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                3
[3563468.1]                 DECLARATION OF AMY XU IN SUPPORT OF STATUS REPORT FILED JUNE 16, 2020
Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 5 of 18




                      Exhibit 1
                                                                                                                                                                                                                                                                                   Department of State Hospitals
                                                                                                                                                                                  Case 2:90-cv-00520-KJM-DB
                                                                                                                                                                                                     Net Bed CapacityDocument
                                                                                                                                                                                                                      Report: Data as6725
                                                                                                                                                                                                                                      of May 1,Filed
                                                                                                                                                                                                                                               2020 06/16/20 Page 6 of 18



                                                                                                                                                                     ROOM TYPE                                                                                                                                                                                                                                                                                                        CENSUS BY COMMITMENT TYPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TOTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOTAL
                                                                                                                                                                                                                                                                  BEDS                                                                                                                                                                                                                                                                                                                        VACANT




                                                                                                                                                                                                                                       TOTAL ROOMS
                                                                                                                                                                                                                                                                                         BEDS HELD: BEDS HELD:  BEDS HELD:   BEDS HELD:                                                                                                                         TOTAL                                                                                                            VACANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PC2962/2964a -
                                                                                                                                                                                                                         16-MAN DORM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PC2972 - OMD
                                                                                                                                                        2-MAN DORM

                                                                                                                                                                     3-MAN DORM

                                                                                                                                                                                  4-MAN DORM

                                                                                                                                                                                               5-MAN DORM

                                                                                                                                                                                                            8-MNA DORM
                                                                                                                                                                                                                                                     NUMBER OF AVAILABLE IN     COVID                                                                                                 HELD FOR       HELD FOR                                         TOTAL                                                                                                         PATIENT                 BEDS BASED
                                 LICENSE                                                                                 GENDER                                                                                                                                                           INTERNAL   ISOLATION/  ACUITY/      OUT-TO-     BEDS HELD:   CLOSED BEDS:   CLOSED BEDS:                                                                            ADJUSTED                                                                                                         BEDS BASED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SVP/SVPP
    BUILDING    PROGRAM   UNIT                 UNIT TYPE (GENERAL)   UNIT DESCRIPTION (DETAIL)         COMMITMENT TYPE              SECURITY                                                                                                          LICENSED  EXCESS OF    EMERGENCY                                                                                                 COVID         COVID PUI         REASON FOR CLOSURE           AVAILABLE                                                                                                      CENSUS AS                     ON




                                                                                                                                               SINGLE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MDSO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CDCR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  OMD
                                  CLASS                                                                                  SPECIFIC                                                                                                                                                          PATIENT  SECLUSION &  REDUCE       MEDICAL/      OTHER      TEMPORARILY    PERMANENTLY                                                                             AVAILABLE                                                                                                             ON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NGI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LPS



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DJJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          IST
                                                                                                                                                                                                                                                        BEDS    LICENSED    FLEX HOUSING                                                                                             ISOLATION       CAPACITY                                          BEDS                                                                                                        OF 5/1/20                 ADJUSTED
                                                                                                                                                                                                                                                                                         MOVEMENT RESTRAINT AGGRESSION         COURT                                                                                                                             BEDS                                                                                                           AVAILABLE
                                                                                                                                                                                                                                                                CAPACITY                                                                                                                                                                                                                                                                                                                     AVAILABLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BEDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                BEDS
DSH-ATASCADERO
MAIN HOUSING I            5      ICF       PERMANENT HOUSING         PERMANENT HOUSING           IST, OMD, NGI           MALE       STA           32            0            0         0               0          0             0             32            32           0            0          0           0           0            0            0              0              0               0               0                N/A                      32        32    30          0               0             0           0          0     2      0     0          32            0            0
MAIN HOUSING I            9      ICF       PERMANENT HOUSING         PERMANENT HOUSING           IST                     MALE       STA           33            0            0         2               0          0             0             35            41           0            0          0           1           0            0            0              0              0               0               0                N/A                      40        40    37          0               0             0           0          0     3      0     0          40            0            0
MAIN HOUSING I            11     ICF       PERMANENT HOUSING         PERMANENT HOUSING           IST                     MALE       STA           33            0            0         0               0          0             0             33            33           0            0          0           0           0            0            0              0              0               0               0                N/A                      33        33    31          0               0             0           0          0     1      0     0          32            1            1
MAIN HOUSING I            12     ACUTE     ADMISSIONS                ADMISSIONS                  IST, OMD, NGI           MALE       STA           33            0            0         0               0          0             0             33            33           0            0          0           1           0            0            0              0              0               0               0                N/A                      32        32    24          0               7             0           0          0     0      0     0          31            1            1
MAIN HOUSING I            20     ICF       PERMANENT HOUSING         PERMANENT HOUSING           IST                     MALE       STA           35            0            0         0               0          0             0             35            35           0            0          0           0           0            0            0              0              0               0               0                N/A                      35        35    33          0               0             0           0          0     2      0     0          35            0            0
MAIN HOUSING I            21     ACUTE     ADMISSIONS                ADMISSIONS                  IST, OMD, NGI           MALE       STA           36            0            0         0               0          0             0             36            36           0            0          0           2           2            0            0              0              0               0               0                N/A                      32        32    28          0               4             0           0          0     0      0     0          32            0            0
MAIN HOUSING I            22     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           35            0            0         0               0          0             0             35            35           0            0          0           0           0            0            0              0              0               0               0                N/A                      35        35    19          0              10             2           0          0     1      0     0          32            3            3
MAIN HOUSING III          2      ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           34            0            0         0               0          0             0             34            34           0            0          0           1           0            0            0              0              0               0               0                N/A                      33        33     0          7              15            10           0          0     1      0     0          33            0            0
MAIN HOUSING III          6      ACUTE     ADMISSIONS                ADMISSIONS                  CDCR, OMD, NGI, IST     MALE       STA           33            0            0         0               0          0             0             33            33           0            0          0           1           0            0            0              0              0               0               0                N/A                      32        32     1          0              25             0           0          0     0      0     0          26            6            6
MAIN HOUSING III          7      ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           34            0            0         0               0          0             0             34            34           0            0          0           1           0            0            0              0              0               0               0                N/A                      33        33     0          8              21             3           0          0     0      0     0          32            1            1
MAIN HOUSING III          14     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           38            0            0         0               0          0             0             38            38           0            0          0           1           0            0            0              0              0               0               0                N/A                      37        37     0         10              17            10           0          0     0      0     0          37            0            0
MAIN HOUSING III          15     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           32            0            0         0               0          0             0             32            32           0            0          0           0           0            0            0              0              0               0               0                N/A                      32        32     0         12              16             4           0          0     0      0     0          32            0            0
MAIN HOUSING III          16     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA            0            0            1        10               0          0             0             11            43           0            0          0           0           0            0            0              0              0               0               0                N/A                      43        43     0         12              24             5           0          0     0      0     0          41            2            2
MAIN HOUSING III          17     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA            0            0            1        10               0          0             0             11            43           0            0          0           0           0            0            0              0              0               0               0                N/A                      43        43     0          6              31             5           0          0     0      0     0          42            1            1
MAIN HOUSING V            13     ACUTE     ADMISSIONS                ADMISSIONS                  CDCR, OMD, NGI, IST     MALE       STA           33            0            0         0               0          0             0             33            33           0            0          0           1           0            0            0              0              0               0               0                N/A                      32        32     0          0               0             0           0          0     0     27     0          27            5            5
MAIN HOUSING V            30     ICF       PERMANENT HOUSING         PERMANENT HOUSING           CDCR, OMD, NGI          MALE       STA            0            1            0        11               0          0             0             12            46           0            5          0           0           0            0            0              0              0               0               0                N/A                      51        51     0          0               0             0           0          0     0     49     0          49            2            2
                                                                                                                                                                                                                                                                                                                                                                                                                     3/21/20: Began conversion
                                                                                                                                                                                                                                                                                                                                                                                                                         to COVID-19 medical
MAIN HOUSING   IV         31     ICF       PERMANENT HOUSING         PERMANENT HOUSING           CDCR, OMD, NGI          MALE       STA             0           1            0        11               0          0             0             12            46           0            0          0           0           0            0            0              0              0           46                  0             isolation                    0         0         0         0              0              0        0          0     0      0     0           0            0            0
MAIN HOUSING   V          32     ICF       PERMANENT HOUSING         PERMANENT HOUSING           CDCR, OMD, NGI          MALE       STA             0           1            0        11               0          0             0             12            46           0            5          0           0           0            0            0              0              0            0                  0                N/A                      51        51         0         0              0              0        0          0     0     48     0          48            3            3
MAIN HOUSING   V          33     ICF       PERMANENT HOUSING         PERMANENT HOUSING           CDCR, OMD, NGI          MALE       STA             0           1            0        11               0          0             0             12            46           0            5          0           0           0            0            0              0              0            0                  0                N/A                      51        51         0         0              0              0        0          0     0     49     0          49            2            2
MAIN HOUSING   V          34     ICF       PERMANENT HOUSING         PERMANENT HOUSING           CDCR, OMD, NGI          MALE       STA             0           1            0        11               0          0             0             12            46           0            5          0           0           0            0            0              0              0            0                  0                N/A                      51        51         0         0              0              0        0          0     0     46     0          46            5            5
                                                                                                                                                                                                                                                                                                                                                                                                                     2 closed for Storage; 5 beds
                                                                                                                                                                                                                                                                                                                                                                                                                         for use as COVID PUI
MAIN HOUSING   VI         1      ACUTE     SPECIALIZED SERVICES      INFIRMARY                   ALL                     MALE       STA           27            0            0            0            0          0             0             27            27           0            0          0           3           0            1            0              2              0               0               5             capacity                    17        17         1         3              6              5        0          0     2      0     0          17            0            0

                                                                                                                                                                                                                                                                                                                                                                                                                      Suspended to house only
MAIN HOUSING   VI         4      ACUTE     SPECIALIZED SERVICES      ETU                         IST, OMD, NGI           MALE       STA          28             0            0   0                     0          0             0          28               28           0            0          0           0          14            0            0              0              0            0                  0    12 patients, 14 if needed            14        14     1         3              4               3           0          0     1   0        0          12            2            2
MAIN HOUSING   VI         8      ACUTE     ADMISSIONS                ADMISSIONS                  CDCR, OMD, NGI, IST     MALE       STA          31             0            0   2                     0          0             0          33               39           0            0          0           1           8            0            0              0              0            0                  0     Not safe for patient use            30        30     3         1             22               0           0          0     0   0        0          26            4            4
MAIN HOUSING   VI         10     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA          31             0            0   0                     0          0             0          31               31           0            0          0           0           0            0            0              0              0            0                  0               N/A                       31        31     0         9             14               7           0          0     0   0        0          30            1            1
MAIN HOUSING   VI         18     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           0             0            1 10                      0          0             0          11               43           0            0          0           0           0            0            0              0              0            0                  0               N/A                       43        43     0        12             24               6           0          0     1   0        0          43            0            0
MAIN HOUSING   VI         19     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           0             0            1 10                      0          0             0          11               43           0            0          0           0           0            0            0              0              0            0                  0               N/A                       43        43     0        15             22               5           0          0     0   0        0          42            1            1
MAIN HOUSING   VII        3      ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA          11             0            0   3                     0          0             0          14               23           0            0          0           1           0            0            0              0              0            0                  0               N/A                       22        22     0         9             12               2           0          0     0   0        0          23           -1           -1
MAIN HOUSING   VII        23     ACUTE     ADMISSIONS                ADMISSIONS                  CDCR, OMD, NGI, IST     MALE       STA          36             0            0   0                     0          0             0          36               36           0            0          0           2           2            0            0              0              0            0                  0               N/A                       32        32     6         1             21               0           0          0     0   0        0          28            4            4
MAIN HOUSING   V          24     ICF       PERMANENT HOUSING         PERMANENT HOUSING           CDCR, OMD, NGI          MALE       STA           0             0            0   6                     0          0             0           6               24           0            0          0           0           0            0            0              0              0            0                  0     Opened as of 3/21/20                24        24     0         3              4               2           0          0     0 14         0          23            1            1
MAIN HOUSING   VII        25     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           0             1            0 10                      0          0             0          11               42           0            0          0           0           0            0            0              0              0            0                  0               N/A                       42        42     0        10             22               9           0          0     0   0        0          41            1            1
MAIN HOUSING   VII        26     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           0             0            1 10                      0          0             0          11               43           0            0          0           0           0            0            0              0              0            0                  0               N/A                       43        43     0        12             23               7           0          0     0   0        0          42            1            1
MAIN HOUSING   VII        27     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA          30             0            0   3                     0          0             0          33               42           0            0          0           1           0            0            0              0              0            0                  0               N/A                       41        41     0        16             18               6           0          0     1   0        0          41            0            0
MAIN HOUSING   VII        28     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA          31             0            0   3                     0          0             0          34               43           0            0          0           1           0            0            0              0              0            0                  0               N/A                       42        42     0        11             26               5           0          0     0   0        0          42            0            0
MAIN HOUSING   IV (ETP)   29     ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD, NGI                MALE       STA           0             1            0 11                      0          0             0          12               46           0            0          0           0           0            0            0             46              0            0                  0        ETP Construction                  0         0     0         0              0               0           0          0     0   0        0           0            0            0
TOTALS                                                                                                                                          666             7            5 145                     0          0             0         823             1275           0           20          0          18          26            1            0             48              0           46                  5                                       1152      1152   214       160            388              96           0          0    15 233        0        1106           46           46
DSH-COALINGA
                                                                                                                                                                                                                                                                                                                                                                                                                       10 beds held for use as
1              1          331    ACUTE     SPECIALIZED SERVICES      LONG TERM CHRONIC MEDICASVP/OMD                     MALE       STA           27            0            0            0            0          0             0             27            27           0            0          0           8           0            0            0              0              0               0           10          COVID PUI capacity                 9         9         0         0              0              2        0        4       1      0     0           7            2            2
1              1          332    ACUTE     SPECIALIZED SERVICES      SHORT TERM MEDICAL      SVP/OMD                     MALE       STA           23            0            0            0            0          0             0             23            23           0            0          0           2           0            1            0              0              0               0            0                 N/A                        21        21         0         0              0              3        1       13       0      0     0          17            4            4
                                                                                                                                                                                                                                                                                                                                                                                                                3/26/20: Began conversion
                                                                                                                                                                                                                                                                                                                                                                                                                   to COVID-19 medical
3              3          305    ICF       ADMISSIONS                ADMISSION TO 57 DAYS        SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0           50                  0       isolation                          0         0         0         0              0           0           0        0       0      0     0           0            0            0
7              7          121    ICF       PERMANENT HOUSING         PERMANENT HOUSING           CDCR                    MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            0            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0        0       0     45     0          45            5            5
7              7          122    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0            0                  0          N/A                            50        50         0         0              0          42           2        0       0      0     0          44            6            6
7              7          123    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0            0                  0          N/A                            50        50         0         0              0          44           0        0       1      0     0          45            5            5
7              7          124    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0            0                  0          N/A                            50        50         0         0              0          47           0        0       0      0     0          47            3            3
8              8          125    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            0            0              0              0            0                  0          N/A                            50        50         0         0              0          48           2        0       0      0     0          50            0            0
8              8          126    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0            0                  0          N/A                            50        50         0         0              0          44           2        0       0      0     0          46            4            4
8              8          127    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0            0                  0          N/A                            50        50         0         0              0          47           0        0       0      0     0          47            3            3
8              8          128    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            3            0              0              0            0                  0          N/A                            50        50         0         0              0          45           1        0       0      0     0          46            4            4
2              2          301    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            4            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       50       0      0     0          50            0            0
2              2          302    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            4            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       50       0      0     0          50            0            0
3              3          106    ICF       SPECIALIZED SERVICES      GEROPSYCH                   SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            3            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       50       0      0     0          50            0            0
3              3          108    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            4            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       46       0      0     0          46            4            4
4              4          309    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            2            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
5              5          113    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            6            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
5              5          314    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            5            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       48       0      0     0          48            2            2
5              5          116    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            7            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       50       0      0     0          50            0            0
6              6          317    ICF       SPECIALIZED SERVICES      PSYCHIATRIC                 SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0          10            1            0              0              0            0                  0          N/A                            40        40         0         1              0           0           0       39       0      0     0          40            0            0
6              6          118    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            5            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
6              6          120    ICF       PERMANENT HOUSING         PERMANENT HOUSING           OMD                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            0            0              0              0            0                  0          N/A                            50        50         0         0              0          41           2        0       1      0     0          44            6            6
2              2          103    RRU       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            0            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
2              2          104    RRU       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            4            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
3              3          107    RRU       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       50       0      0     0          50            0            0
4              4          110    ICF       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            4            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       50       0      0     0          50            0            0
4              4          111    RRU       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            0            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       48       0      0     0          48            2            2
4              4          112    RRU       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            1            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
5              5          115    RRU       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            0            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
6              6          119    RRU       PERMANENT HOUSING         PERMANENT HOUSING           SVP                     MALE       STA           10            0            0        10               0          0             0             20            50           0            0          0           0           0            0            0              0              0            0                  0          N/A                            50        50         0         0              0           0           0       49       0      0     0          49            1            1
                                                                                                                                                                                                                                                                                                                                                                                                                 Building not suitable for
1              1          333    ICF       CLOSED PERMANENTLY        CLOSED PERMANENTLY          N/A                     MALE       STA           30            0            0            0            0          0             0             30            30           0            0          0           0           0            0            0              0             30               0            0         patient use                         0         0         0         0              0              0        0          0     0      0     0           0            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                 Building not suitable for
1              1          334    ICF       CLOSED PERMANENTLY        CLOSED PERMANENTLY          N/A                     MALE       STA          20             0            0   0                     0          0             0          20               20           0            0          0           0           0            0            0              0             20            0               0         patient use                         0         0         0         0              0   0                  0       0         0      0     0           0            0            0
TOTALS                                                                                                                                          380             0            0 280                     0          0             0         660             1500           0            0          0          10          10           61            0              0             50           50              10                                          1370      1370         0         1              0 363                 10     890         3     45     0        1312           58           58




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DSH Resp. 4.10.20 Order - 01492
                                                                                                                                                                                                                                                                                  Department of State Hospitals
                                                                                                                                                                                 Case 2:90-cv-00520-KJM-DB
                                                                                                                                                                                                    Net Bed CapacityDocument
                                                                                                                                                                                                                     Report: Data as6725
                                                                                                                                                                                                                                     of May 1,Filed
                                                                                                                                                                                                                                              2020 06/16/20 Page 7 of 18



                                                                                                                                                                    ROOM TYPE                                                                                                                                                                                                                                                                                                   CENSUS BY COMMITMENT TYPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TOTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TOTAL
                                                                                                                                                                                                                                                                 BEDS                                                                                                                                                                                                                                                                                                                   VACANT




                                                                                                                                                                                                                                      TOTAL ROOMS
                                                                                                                                                                                                                                                                                        BEDS HELD: BEDS HELD:  BEDS HELD:   BEDS HELD:                                                                                                                    TOTAL                                                                                                            VACANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PC2962/2964a -
                                                                                                                                                                                                                        16-MAN DORM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PC2972 - OMD
                                                                                                                                                       2-MAN DORM

                                                                                                                                                                    3-MAN DORM

                                                                                                                                                                                 4-MAN DORM

                                                                                                                                                                                              5-MAN DORM

                                                                                                                                                                                                           8-MNA DORM
                                                                                                                                                                                                                                                    NUMBER OF AVAILABLE IN     COVID                                                                                                 HELD FOR       HELD FOR                                    TOTAL                                                                                                         PATIENT                 BEDS BASED
                                LICENSE                                                                                 GENDER                                                                                                                                                           INTERNAL   ISOLATION/  ACUITY/      OUT-TO-     BEDS HELD:   CLOSED BEDS:   CLOSED BEDS:                                                                       ADJUSTED                                                                                                         BEDS BASED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SVP/SVPP
   BUILDING    PROGRAM   UNIT                 UNIT TYPE (GENERAL)   UNIT DESCRIPTION (DETAIL)         COMMITMENT TYPE              SECURITY                                                                                                          LICENSED  EXCESS OF    EMERGENCY                                                                                                 COVID         COVID PUI       REASON FOR CLOSURE        AVAILABLE                                                                                                      CENSUS AS                     ON




                                                                                                                                              SINGLE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MDSO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CDCR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            OMD
                                 CLASS                                                                                  SPECIFIC                                                                                                                                                          PATIENT  SECLUSION &  REDUCE       MEDICAL/      OTHER      TEMPORARILY    PERMANENTLY                                                                        AVAILABLE                                                                                                             ON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NGI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LPS



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DJJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IST
                                                                                                                                                                                                                                                       BEDS    LICENSED    FLEX HOUSING                                                                                             ISOLATION       CAPACITY                                     BEDS                                                                                                        OF 5/1/20                 ADJUSTED
                                                                                                                                                                                                                                                                                        MOVEMENT RESTRAINT AGGRESSION         COURT                                                                                                                        BEDS                                                                                                           AVAILABLE
                                                                                                                                                                                                                                                               CAPACITY                                                                                                                                                                                                                                                                                                                AVAILABLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BEDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BEDS

DSH-METROPOLITAN
                                                                                                                                                                                                                                                                                                                                                                                                                    Swing Space during Fire
G&T           6          417    SNF CERT CLOSED TEMPORARILY         CLOSED TEMPORARILY          N/A                     N/A        NON-STA         8           1            0            6            0          0             0             15            34           0            0          0           0           0            0            0             34              0               0               0      Sprinkler Project              0         0         0         0              0              0        0          0     0      0     0           0            0            0
G&T           6          418    SNF CERT SPECIALIZED SERVICES       SPECIALIZED SERVICES        IST, NGI, LPS           CO-ED      NON-STA         8           1            0            6            0          0             0             15            34           0            0          0           0           0            1            0              0              0               0               0            N/A                     34        34         3         7              1              0        0          0    20      0     0          31            3            3
G&T           6          419    SNF CERT SPECIALIZED SERVICES       SPECIALIZED SERVICES        IST, NGI, LPS           CO-ED      NON-STA         8           1            0            6            0          0             0             15            34           0            0          0           0           0            2            0              0              0               0               0            N/A                     34        34         2         7              0              5        0          0    16      0     0          30            4            4
G&T           6          420    ACUTE SPECIALIZED SERVICES          MEDICALLY FRAGILE           LPS                     CO-ED      NON-STA         6           1            0            6            0          0             0             13            32           0            0          0           0           0            0            0              0              0               0               0            N/A                     32        32         0         0              0              0        0          0    29      0     0          29            3            3
                                                                                                                                                                                                                                                                                                                                                                                                                    Swing Space during Fire
CT-W          2          404    ACUTE     CLOSED TEMPORARILY        CLOSED TEMPORARILY          N/A                     CO-ED      STA             0           0            0        12               0          0             0             12            48           0            0          0           0           0            0            0              0             48               0               0      Sprinkler Project              0         0         0         0              0              0        0          0     0      0     0           0            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                    Swing Space during Fire
CT-W          2          412    ACUTE CLOSED TEMPORARILY            CLOSED TEMPORARILY          N/A                     CO-ED      STA             0           0            2        10               0          0             0             12            46           0            0          0           0           0            0            0             46              0               0               0      Sprinkler Project              0         0     0          0                 0           0           0          0     0      0     0           0            0            0
CT-W          2          414    ACUTE PERMANENT HOUSING             PERMANENT HOUSING           IST                     FEMALE     STA             0           0            2        10               0          0             0             12            46           0            0          0           0           0            0            0              0              0               0               0            N/A                     46        46    42          0                 0           0           0          0     0      0     0          42            4            4
CT-E          3          401    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           MALE       STA             0           8            0         2               6          0             0             16            54           0            0          0           0           0           12            0              0              0               0               0            N/A                     54        54    46          2                 0           0           0          0     1      0     0          49            5            5
CT-E          3          407    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           MALE       STA             0           8            0         2               6          0             0             16            54           0            0          0           0           0            2            0              0              0               0               0            N/A                     54        54     0         47                 1           6           0          0     0      0     0          54            0            0
CT-E          3          409    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           MALE       STA             0           8            0         3               5          0             0             16            53           0            0          0           0           0            2            0              0              0               0               0            N/A                     53        53     0         43                 0          10           0          0     0      0     0          53            0            0
CT-E          3          415    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           MALE       STA             0           8            0         3               5          0             0             16            53           0            0          0           0           0           14            0              0              0               0               0            N/A                     53        53    52          0                 0           0           0          0     0      0     0          52            1            1
CT-W          4          402    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           LPS                     MALE       STA             0           0            0        12               0          0             0             12            48           0            0          0           0           0            1            0              0              0               0               0            N/A                     48        48     0          0                 0           0           0          0    45      0     0          45            3            3
CT-W          4          408    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           LPS                     CO-ED      STA             0           0            0        12               0          0             0             12            48           0            0          0           0           0            0            0              0              0               0               0            N/A                     48        48     0          0                 0           0           0          0    42      0     0          42            6            6
CT-W          4          410    ACUTE CE PERMANENT HOUSING          LONG-TERM HOUSING           LPS                     CO-ED      STA             0           0            2        10               0          0             0             12            46           0            0          0           0           0            0            0              0              0               0               0            N/A                     46        46     0          0                 0           0           0          0    45      0     0          45            1            1
CT-W          4          416    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST                     MALE       STA             0           0            2        10               0          0             0             12            46           0            0          0           0           0            0            0              0              0               0               0            N/A                     46        46    33          0                 0           0           0          0     0      0     0          33           13           13
CT-E          5          403    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           FEMALE     STA             0           8            0         2               6          0             0             16            54           0            0          0           0           0            5            0              0              0               0               0            N/A                     54        54    35          8                 0           6           0          0     1      0     0          50            4            4
CT-E          5          405    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           MALE       STA             0           8            0         2               6          0             0             16            54           0            0          0           0           0            4            0              0              0               0               0            N/A                     54        54    52          0                 0           0           0          0     1      0     0          53            1            1
CT-E          5          411    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           MALE       STA             0           8            0         3               5          0             0             16            53           0            0          0           0           0            8            0              0              0               0               0            N/A                     53        53    48          0                 0           0           0          0     0      0     0          48            5            5
CT-E          5          413    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           IST, NGI, OMD           MALE       STA             0           8            0         3               5          0             0             16            53           0            0          0           0           0            0            0              0              0               0               0            N/A                     53        53    50          0                 0           0           0          0     1      0     0          51            2            2
R&T           1          101    ACUTE PERMANENT HOUSING             DBT                         LPS                     CO-ED      NON-STA         0           0            0         6               0          0             0              6            28           0            0          0           0           8            0            0              0              0               0               0            N/A                     20        20     0          0                 0           0           0          0    18      0     0          18            2            2
R&T           1          102    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           LPS                     CO-ED      NON-STA         0           0            0         6               0          0             0              6            28           0            0          0           0           0            0            0              0              0               0               0            N/A                     28        28     0          0                 0           0           0          0    23      0     0          23            5            5
R&T           1          105    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           LPS                     CO-ED      NON-STA         0           0            0         7               0          0             0              7            28           0            0          0           0           0            0            0              0              0               0               0            N/A                     28        28     0          0                 0           0           0          0    25      0     0          25            3            3
R&T           1          106    ICF      PERMANENT HOUSING          DISCHARGE                   LPS                     CO-ED      NON-STA         0           0            0         7               0          0             0              7            28           0            0          0           0           0            0            0              0              0               0               0            N/A                     28        28     0          0                 0           0           0          0    27      0     0          27            1            1
R&T           1          107    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           LPS                     MALE       NON-STA         0           0            0         7               0          0             0              7            28           0            0          0           0           0            0            0              0              0               0               0            N/A                     28        28     0          0                 0           0           0          0    27      0     0          27            1            1
R&T           1          108    ACUTE PERMANENT HOUSING             LONG-TERM HOUSING           LPS                     MALE       NON-STA         0           0            0         7               0          0             0              7            28           0            0          0           0           0            0            0              0              0               0               0            N/A                     28        28     1          0                 0           0           0          0    25      0     0          26            2            2
                                                                                                                                                                                                                                                                                                                                                                                                                    Converted to COVID-19
CT-W          N/A        406    ACUTE     CLOSED TEMPORARILY        CLOSED TEMPORARILY          N/A                     N/A        NON-STA        0         0               0 12                   0             0             0          12               48           0            0          0           0           0            0            0              0              0           48                  0      medical isolation              0         0     0         0                  0           0           0          0   0        0     0           0            0            0
TOTALS                                                                                                                                           30        68               8 172                 44             0             0         322             1106           0            0          0           0           8           51            0             80             48           48                  0                                   922       922   364       114                  2          27           0          0 346        0     0         853           69           69




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DSH Resp. 4.10.20 Order - 01493
                                                                                                                                                                                                                                                                                           Department of State Hospitals
                                                                                                                                                                                      Case 2:90-cv-00520-KJM-DB
                                                                                                                                                                                                         Net Bed CapacityDocument
                                                                                                                                                                                                                          Report: Data as6725
                                                                                                                                                                                                                                          of May 1,Filed
                                                                                                                                                                                                                                                   2020 06/16/20 Page 8 of 18



                                                                                                                                                                         ROOM TYPE                                                                                                                                                                                                                                                                                                           CENSUS BY COMMITMENT TYPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TOTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TOTAL
                                                                                                                                                                                                                                                                          BEDS                                                                                                                                                                                                                                                                                                                       VACANT




                                                                                                                                                                                                                                           TOTAL ROOMS
                                                                                                                                                                                                                                                                                                 BEDS HELD: BEDS HELD:  BEDS HELD:   BEDS HELD:                                                                                                                        TOTAL                                                                                                            VACANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PC2962/2964a -
                                                                                                                                                                                                                             16-MAN DORM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PC2972 - OMD
                                                                                                                                                            2-MAN DORM

                                                                                                                                                                         3-MAN DORM

                                                                                                                                                                                      4-MAN DORM

                                                                                                                                                                                                   5-MAN DORM

                                                                                                                                                                                                                8-MNA DORM
                                                                                                                                                                                                                                                             NUMBER OF AVAILABLE IN     COVID                                                                                                 HELD FOR       HELD FOR                                        TOTAL                                                                                                         PATIENT                 BEDS BASED
                                  LICENSE                                                                                    GENDER                                                                                                                                                               INTERNAL   ISOLATION/  ACUITY/      OUT-TO-     BEDS HELD:   CLOSED BEDS:   CLOSED BEDS:                                                                           ADJUSTED                                                                                                         BEDS BASED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SVP/SVPP
      BUILDING   PROGRAM   UNIT                 UNIT TYPE (GENERAL)   UNIT DESCRIPTION (DETAIL)            COMMITMENT TYPE              SECURITY                                                                                                              LICENSED  EXCESS OF    EMERGENCY                                                                                                 COVID         COVID PUI         REASON FOR CLOSURE          AVAILABLE                                                                                                      CENSUS AS                     ON




                                                                                                                                                   SINGLE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MDSO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CDCR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OMD
                                   CLASS                                                                                     SPECIFIC                                                                                                                                                              PATIENT  SECLUSION &  REDUCE       MEDICAL/      OTHER      TEMPORARILY    PERMANENTLY                                                                            AVAILABLE                                                                                                             ON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           NGI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LPS



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DJJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 IST
                                                                                                                                                                                                                                                                BEDS    LICENSED    FLEX HOUSING                                                                                             ISOLATION       CAPACITY                                         BEDS                                                                                                        OF 5/1/20                 ADJUSTED
                                                                                                                                                                                                                                                                                                 MOVEMENT RESTRAINT AGGRESSION         COURT                                                                                                                            BEDS                                                                                                           AVAILABLE
                                                                                                                                                                                                                                                                        CAPACITY                                                                                                                                                                                                                                                                                                                    AVAILABLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BEDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BEDS

DSH-NAPA
                                                                                                                                                                                                                                                                                                                                                                                                                           Suspended, Does not meet
M3/M             M3/M      M3/M ACUTE       CLOSED PERMANENTLY        N/A                           N/A                      N/A        NON-STA         2           1        10               0            0          0             0             13                34           0            0          0           0           0            0            0              0             34               0               0            code                         0         0         0         0              0              0        0          0     0      0     0           0            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                           Suspended, Does not meet
M5/M             M5/M      M5/M ACUTE       CLOSED PERMANENTLY        N/A                           N/A                      N/A        NON-STA         2           1        10               0            0          0             0             13                34           0            0          0           0           0            0            0              0             34               0               0            code                         0         0         0         0              0              0        0          0     0      0     0           0            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                           Suspended, Does not meet
M6/M             M6/M      M6/M ACUTE       CLOSED PERMANENTLY        N/A                           N/A                      N/A        NON-STA         2           1        10               0            0          0             0             13                34           0            0          0           0           0            0            0              0             34               0               0            code                         0         0         0         0              0              0        0          0     0      0     0           0            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                           1 permanently S&R, 1 bed
                                                                                                                                                                                                                                                                                                                                                                                                                            not functional; 22 held to
                                                                                                                                                                                                                                                                                                                                                                                                                             make single rooms for
168              4         A3A    ACUTE CE SPECIALIZED SERVICES       Acute Med                     Any Napa Commitment      CO-ED      NON-STA       11            5            1            0            0          0             0             17                24           0            0          0           0           0            0            0              0              2           22                  0          isolation                      0         0         0         0              0              0        0          0     0      0     0           0            0            0

                                                                                                                                                                                                                                                                                                                                                                                                                             2 permanently S&R; 3 held
168              4         A9     ACUTE CE HYBRID ADMISSION           1 admit, 1:16.5               LPS                      CO-ED      NON-STA         2           3            3            2            0          0             0             10                25           0            0          0           0           3            0            0              0              2               0               0    due to aggression/acuity            20        20         1      1                 0              0        0          0    13      0     0          15            5            5
196              1         T5     ICF      LONG-TERM HOUSING          N/A                           OMD, NGI                 CO-ED      STA             2           9            6            2            0          0             0             19                44           2            0          0           0           0            0            0              0              0               0               0               N/A                      46        46         0     41                 0              5        0          0     0      0     0          46            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                                1 bed removed due to
196              1         T6     ICF       LONG-TERM HOUSING         high behave acuity            OMD, NGI                 MALE       STA             2           9            6            2            0          0             0             19                44           2            0          0           0           0            0            0              1              0               0               0          egress issues                 45        45         1     41                 0              2        0          0     1      0     0          45            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                             1: Bedroom closed to make
                                                                                                                                                                                                                                                                                                                                                                                                                               nursing station for H20
                                                                                                                                                                                                                                                                                                                                                                                                                                Locked Wing; 1 Over
                                                                                                                                                                                                                                                                                                                                                                                                                             Capacity Bed (OCB) held for
196              1         T7    ICF        SPECIALIZED SERVICES      high behave acuity; Polydipsia OMD, NGI, MURCON, IST   MALE       STA            2            9            6         2               0          0             0             19                44           2            0          0           0           1            0            0              0              1               0               0              acuity                    44        44     2         31                 0           6           0          0     2      0     0          41            3            3
196              1         T8    ICF        SPECIALIZED SERVICES      DBT Team                       OMD, NGI                MALE       STA            2            9            6         2               0          0             0             19                44           2            0          0           0           0            2            0              0              0               0               0               N/A                      46        46     0         37                 0           5           0          0     3      0     0          45            1            1
196              1         T9    ICF        DISCHARGE                 Discharge Unit                 OMD, NGI                CO-ED      STA           28            0            0         0               0          0             0             28                28           0            0          0           0           0            0            0              0              0               0               0               N/A                      28        28     0         27                 0           1           0          0     0      0     0          28            0            0
197              1         T10   ICF        DISCHARGE                 Discharge Unit                 OMD, NGI                CO-ED      STA           28            0            0         0               0          0             0             28                28           0            0          0           0           0            0            0              0              0               0               0               N/A                      28        28     0         28                 0           0           0          0     0      0     0          28            0            0
198              2         T18   ICF        ADMISSIONS-PERM HOUSING   1 admit; 1 long term team      OMD, NGI, 1370          FEMALE     STA            2            9            2         5               0          0             0             18                43           3            0          0           0           0            0            0              0              0               0               0               N/A                      46        46    22         22                 0           0           0          0     0      0     0          44            2            2
199              1         Q1 & QICF        SPECIALIZED SERVICES      SS-Geropsych                   OMD, NGI                CO-ED      STA           22            2            0        10               0          0             0             34                66           9            0          0           0           7            0            0              0              0               0               0               N/A                      68        68     0         56                 0          11           0          0     0      0     0          67            1            1
                                                                                                                                                                                                                                                                                                                                                                                                                               Unable to use OCBs and
199              3         Q3 & QICF        SPECIALIZED SERVICES      SS-Geropsych                  OMD, NGI                 MALE       STA           11            3            0            2            8          0             0             24                56           9            0          0           0           0            0            0              0              9               0               0            meet ADA                    56        56         0     48                 0              8        0          0     0      0     0          56            0            0

                                                                                                                                                                                                                                                                                                                                                                                                                             1 OCB not in use due to
                                                                                                                                                                                                                                                                                                                                                                                                                           max number of patients for
                                                                                                                                                                                                                                                                                                                                                                                                                           long term team and due to
199              5         Q9     ICF       HYBRID ADMISSION          1 admit, 1:16.5               IST                      MALE       STA             1           8            2            5            2          0             0             18                48           5            0          0           0           1            1            0              0              0               0               0    acuity of admissions.               52        52    52             0              0              0        0          0     0      0     0          52            0            0
195              2         T1     ICF       ADMISSIONS                2 admit, 1:16.5               IST                      FEMALE     STA             0           8            5            1            0          0             0             14                33           2            0          0           0           0            0            0              0              0               0               0             N/A                        35        35    31             0              0              0        0          0     0      0     0          31            4            4

                                                                                                                                                                                                                                                                                                                                                                                                                           1 OCB not in use due to unit
195              2         T2     ICF       ADMISSIONS                2 admit, 1:16.5               OMD, NGI, IST            FEMALE     STA             0           9            2            3            0          0             0             14                33           3            0          0           0           1            0            0              0              0               0               0   acuity & caseload limits.            35        35    30          0                 0              0        0          0     0      0     0          30            5            5
198              2         T17    ICF       LONG-TERM HOUSING         N/A                           IST                      FEMALE     STA             2           9            2            5            0          0             0             18                43           3            0          0           0           0            0            0              0              0               0               0             N/A                        46        46    42          0                 0              0        0          0     2      0     0          44            2            2
197              3         T11    ICF       LONG-TERM HOUSING         N/A                           OMD, NGI                 CO-ED      STA             2           6            1            3            3          0             0             15                40           4            0          0           0           4            0            0              0              0               0               0    4 OCBs held for acuity              40        40     0         37                 0              3        0          0     0      0     0          40            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                           1 closed perm for sub-wing
197              3         T12    ICF       SPECIALIZED SERVICES      Substance recovery            OMD, NGI                 MALE       STA             4           5            2            1            4          0             0             16                40           4            0          0           0           0            0            0              0              1               0               0        nursing station                 43        43         0     41                 0              2        0          0     0      0     0          43            0            0
197              3         T13    ICF       HYBRID ADMISSION          1 admit, 1:16.5               OMD, NGI                 MALE       STA             2           6            2            1            4          0             0             15                40           4            0          0           0           2            0            0              0              0               0               0    2 OCBs held for acuity              42        42         0     35                 0              1        0          0     1      0     1          38            4            4

197              3         T14    ICF       SPECIALIZED SERVICES      DBT Team                      OMD, NGI                 CO-ED      STA             4           4            2            1            4          0             0             15                38           4            0          0           0           2            0            0              0              0               0               0 2 OCBs beds held for acuity            40        40         0     34                 0              3        0          0     3      0     0          40            0            0
198              3         T15    ICF       SPECIALIZED SERVICES      Sex offender                  OMD, NGI, MURCON         MALE       STA             2           9            3            4            0          0             0             18                43           2            0          0           0           0            0            0              0              0               0               0              N/A                       45        45         0     38                 0              6        1          0     0      0     0          45            0            0
198              3         T16    ICF       DISCHARGE                 Discharge Unit                OMD, NGI                 CO-ED      STA             2           8            5            3            0          0             0             18                43           2            0          0           0           0            1            0              0              0               0               0              N/A                       45        45         0     44                 0              0        0          0     0      0     0          44            1            1
                                                                                                                                                                                                                                                                                                                                                                                                                            Activity Room (5 beds); 9
                                                                                                                                                                                                                                                                                                                                                                                                                             held for acuity to make
168              4         A1     ICF       SPECIALIZED SERVICES      DBT Team                      LPS                      CO-ED      NON-STA         0           0            0            9            1          0             0             10                41           0            0          0           0           9            0            0              0              5               0               0         single rooms                   27        27         0         0              0              0        0          0    27      0     0          27            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                           2 permanently S&R; 1 bed
168              4         A2     ICF       SPECIALIZED SERVICES      Geropsych                     LPS                      CO-ED      NON-STA         1           2            1            8            0          0             0             12                40           0            0          0           0           0            0            0              0              3               0               0            to Office                   37        37         0         0              0              0        0          0    37      0     0          37            0            0
                                                                                                                                                                                                                                                                                                                                                                                                                             5 held for acuity and to
                                                                                                                                                                                                                                                                                                                                                                                                                           make single room for highly
168              4         A7     ICF       LONG-TERM HOUSING         high behave acuity            LPS                      MALE       NON-STA         0           0            0        10               0          0             0             10                40           0            0          0           0           5            0            0              0              0               0               0        acute patient.                  35        35         0         0              0              0        0          0    32      0     0          32            3            3
                                                                                                                                                                                                                                                                                                                                                                                                                            Dayroom (4 beds); 1 held
168              4         A8     ICF       LONG-TERM HOUSING         high behave acuity            LPS                      MALE       NON-STA         0           0            0        10               0          0             0             10                40           0            0          0           0           1            0            0              0              4               0               0           for acuity                   35        35         0         0              0              0        0          0    31      0     0          31            4            4

                                                                                                                                                                                                                                                                                                                                                                                                                            1 became S&R; 4 bed to
                                                                                                                                                                                                                                                                                                                                                                                                                             Activity Room; 1 closed
168              4         A10    ICF       SPECIALIZED SERVICES      high behave acuity; Polydipsia LPS                     MALE       NON-STA         5           4            1            5            0          0             0             15                36           0            0          0           0           0            0            0              0              6               0               0 perm since alarm upgrade               30        30         0         0              0              0        0          0    27      0     0          27            3            3
                                                                                                                                                                                                                                                                                                                                                                                                                               Held for acuity and
199              5         Q5 & QICF        HYBRID ADMISSION          1 admit, 1:16.5               IST                      MALE       STA           18            7            3            7            1          0             0             36                66           8            0          0           0          12            0            0              0              0               0               0       caseload limits.                 62        62    61             0              0              0        0          0     0      0     0          61            1            1
                                                                                                                                                                                                                                                                                                                                                                                                                           2 OCBs held for acuity and
199              5         Q7 & QICF        HYBRID ADMISSION          1 admit, 1:16.5               IST                      MALE       STA             8           9            2            8            0          0             0             27                56           8            0          0           0           2            0            0              0              0               0               0       caseload limits.                 62        62    58             0              0              0        0          0     0      0     0          58            4            4
199              5         Q11 ICF          SPECIALIZED SERVICES      Geropsych                     IST                      MALE       STA             0           7            3            5            2          0             0             17                48           5            0          0           0           1            0            0              0              0               0               0    1 OCB held for acuity               52        52    51             0              0              0        0          0     1      0     0          52            0            0

                                                                                                                                                                                                                                                                                                                                                                                                                              Two closed to create 2
                                                                                                                                                                                                                                                                                                                                                                                                                           single rooms for high acuity
                                                                                                                                                                                                                                                                                                                                                                                                                              admission patients to
                                                                                                                                                                                                                                                                                                                                                                                                                             manage violence. 2 OCBs
                                                                                                                                                                                                                                                                                                                                                                                                                            not in use due to max pop
195              5         T3     ICF       ADMISSIONS                2 admit, 1:16.5               IST                      MALE       STA             1           8            4            2            0          0             0             15                33           4            0          0           0           2            0            0              0              2               0               0 of 33 with 2 admit teams.              33        33    33             0              0              0        0          0     0      0     0          33            0            0

                                                                                                                                                                                                                                                                                                                                                                                                                           3 beds not in use due acuity
195              5         T4     ICF       ADMISSIONS                2 admit, 1:16.5               IST                      MALE       STA             0           8            4            2            0          0             0             14                33           3            0          0           0           3            0            0              0              0               0               0 and caseload limitations.              33        33    20             0              0              0        0          0     0      0     0          20           13           13
                                                                                                                                                                                                                                                                                                                                                                                                                            4 beds are held for use as
164              5         C      ICF-Temp Temporary Housing          Temporary Housing             Any Napa Commitment      CO-ED      STA             4           0            0            0            0          0             0                    4           0           0            4          0           0           0            0            0              0              0               0               4     COVID PUI capacity                  0         0         0         0              0              0        0          0     0      0     0           0            0            0

                                                                                                                                                                                                                                                                                                                                                                                                                            Permanently: 4 beds for
                                                                                                                                                                                                                                                                                                                                                                                                                            Activity/Dining room, 2
                                                                                                                                                                                                                                                                                                                                                                                                                           beds for office, 1 Bedroom
168              4         A4     SNF CERT SPECIALIZED SERVICES       SNF                           Any Napa Commitment      CO-ED      NON-STA       4   4   0   6                                     0             0             0          14                   36           0            0          0           0           0            0            0              0              7            0                  0       not functional                   29        29     0         9                  0           2           0          0 18         0     0          29            0            0
TOTALS                                                                                                                                              178 182 104 126                                    29             0             0         619                 1418          90            4          0           0          56            4            0              1            144           22                  4                                      1285      1285   404       570                  0          55           1          0 198        0     1        1229           56           56




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DSH Resp. 4.10.20 Order - 01494
                                                                                                                                                                                                                                                                                                              Department of State Hospitals
                                                                                                                                                                                                             Case 2:90-cv-00520-KJM-DB
                                                                                                                                                                                                                                Net Bed CapacityDocument
                                                                                                                                                                                                                                                 Report: Data as6725
                                                                                                                                                                                                                                                                 of May 1,Filed
                                                                                                                                                                                                                                                                          2020 06/16/20 Page 9 of 18



                                                                                                                                                                                                ROOM TYPE                                                                                                                                                                                                                                                                                                   CENSUS BY COMMITMENT TYPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TOTAL
                                                                                                                                                                                                                                                                                             BEDS                                                                                                                                                                                                                                                                                                                VACANT




                                                                                                                                                                                                                                                                  TOTAL ROOMS
                                                                                                                                                                                                                                                                                                                    BEDS HELD: BEDS HELD:  BEDS HELD:   BEDS HELD:                                                                                                                        TOTAL                                                                                                     VACANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PC2962/2964a -
                                                                                                                                                                                                                                                    16-MAN DORM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PC2972 - OMD
                                                                                                                                                                                   2-MAN DORM

                                                                                                                                                                                                3-MAN DORM

                                                                                                                                                                                                             4-MAN DORM

                                                                                                                                                                                                                          5-MAN DORM

                                                                                                                                                                                                                                       8-MNA DORM
                                                                                                                                                                                                                                                                                NUMBER OF AVAILABLE IN     COVID                                                                                                 HELD FOR       HELD FOR                                        TOTAL                                                                                                  PATIENT                 BEDS BASED
                                         LICENSE                                                                                                 GENDER                                                                                                                                                              INTERNAL   ISOLATION/  ACUITY/      OUT-TO-     BEDS HELD:   CLOSED BEDS:   CLOSED BEDS:                                                                           ADJUSTED                                                                                                  BEDS BASED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SVP/SVPP
    BUILDING        PROGRAM       UNIT                  UNIT TYPE (GENERAL)          UNIT DESCRIPTION (DETAIL)         COMMITMENT TYPE                       SECURITY                                                                                                            LICENSED  EXCESS OF    EMERGENCY                                                                                                 COVID         COVID PUI         REASON FOR CLOSURE          AVAILABLE                                                                                               CENSUS AS                     ON




                                                                                                                                                                          SINGLE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MDSO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CDCR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     OMD
                                          CLASS                                                                                                  SPECIFIC                                                                                                                                                             PATIENT  SECLUSION &  REDUCE       MEDICAL/      OTHER      TEMPORARILY    PERMANENTLY                                                                            AVAILABLE                                                                                                      ON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NGI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LPS



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DJJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IST
                                                                                                                                                                                                                                                                                   BEDS    LICENSED    FLEX HOUSING                                                                                             ISOLATION       CAPACITY                                         BEDS                                                                                                 OF 5/1/20                 ADJUSTED
                                                                                                                                                                                                                                                                                                                    MOVEMENT RESTRAINT AGGRESSION         COURT                                                                                                                            BEDS                                                                                                    AVAILABLE
                                                                                                                                                                                                                                                                                           CAPACITY                                                                                                                                                                                                                                                                                                             AVAILABLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BEDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BEDS

DSH-PATTON
30                 IV            30      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, MDSO, LPS, DJJ FEMALE           STA                0           2            1         7               3          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     1      5           37             5           0          0     1      0     0          49            1            1
30                 IV            31      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, MDSO, LPS, DJJ FEMALE           STA                0           2            1         7               3          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     14           13            21           0          1     1      0     0          50            0            0
30                 IV            32      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           FEMALE       STA                0           1            2         8               2          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     13           21            16           0          0     0      0     0          50            0            0
30                 IV            33      ICF       PERMANENT HOUSING                Long Term                     CDCR, IST, NGI, OMD, LPS, DJJFEMALE       STA                0           2            1         7               3          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50    31      0            3             0           0          0     2     13     0          49            1            1
30                 IV            34      ICF       PERMANENT HOUSING                Long Term IST                 IST, LPS                     FEMALE       STA                0           1            2         8               2          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50    40      0            3             0           0          0     4      0     0          47            3            3
30                 IV            35      ICF       SPECIALIZED SERVICES             Long Term                     NGI, OMD, SVP, LPS, DJJ      FEMALE       STA                0           2            1         7               3          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     15           18            12           0          0     5      0     0          50            0            0
30                 IV            36      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, MDSO, LPS, DJJ FEMALE           STA                0           1            1        10               1          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     13           15            20           0          0     2      0     0          50            0            0
30                 IV            37      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           FEMALE       STA                0           1            3         6               3          0             0             13            40          10            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     13           24            13           0          0     0      0     0          50            0            0
N                  V             20      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                0           1            2         8               2          0             0             13            42           8            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     40            0             7           0          0     3      0     0          50            0            0
N                  V             21      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                1           0            0        11               1          0             0             13            42           8            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     31            0            10           0          0     9      0     0          50            0            0
N                  V             22      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                0           0            2         6               4          0             0             12            42           8            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     40            1             8           0          0     1      0     0          50            0            0
N                  V             23      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                1           0            2         6               4          0             0             13            42           8            0          0           0           0            1            0              0              0               0               0              N/A                       50        50     0     43            0             3           0          0     2      0     0          48            2            2
N                  V             24      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                1           0            1         9               2          0             0             13            42           8            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     40            0             8           0          0     3      0     0          51           -1           -1
N                  V             25      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                0           0            2         7               3          0             0             12            42           8            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     41            0             8           0          0     0      0     0          49            1            1
N                  V             26      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                0           0            2         6               4          0             0             12            42           8            0          0           0           0            1            0              0              0               0               0              N/A                       50        50     0     37            0            11           0          0     1      0     0          49            1            1
N                  V             27      ICF       PERMANENT HOUSING                Long Term                     NGI, OMD, LPS, DJJ           MALE         STA                0           1            2         8               2          0             0             13            42           8            0          0           0           0            0            0              0              0               0               0              N/A                       50        50     0     42            0             6           0          0     2      0     0          50            0            0
EB                 VI            O1      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST, NGI, OMD                MALE         STA                0           1            8         2               0          0             0             11            33           1            0          0           0           0            0            0              0              0               0               0              N/A                       34        34     0     30            0             4           0          0     1      0     0          35           -1           -1
EB                 VI            O2      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        LPS                          MALE         STA                0           1            3         3               2          0             0              9            33           0            0          0           0           0            2            0              0              0               0               0              N/A                       33        33     0      2            0             0           0          0    28      0     0          30            3            3
EB                 VI            O4      ICF       SPECIALIZED SERVICES             Monolingual Spanish           IST, NGI, OMD, LPS           CO-ED        STA                0           0            0         8               3          0             0             11            44           3            0          0           0           0            0            0              0              0               0               0              N/A                       47        47    14     12            0             2           0          0    18      0     0          46            1            1
EB                 VI            O9      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge, Sex O NGI, OMD, LPS, MURCON        MALE         STA                0           0            8         5               0          0             0             13            44           0            0          0           0           0            0            0              0              0               0               0              N/A                       44        44     1     26            0            14           1          0     1      0     0          43            1            1
EB                 VI            10      ACUTE     SPECIALIZED SERVICES             Deaf/Hard of Hearing          IST, OMD, NGI                CO-ED        STA                7           1            0         2               0          0             0             10            16           1            0          0           0           0            0            0              0              0               0               0              N/A                       17        17     7      3            1             2           0          0     4      0     0          17            0            0

                                                                                                                                                                                                                                                                                                                                                                                                                                                3/27/20: Began conversion
                                                                                                                                                                                                                                                                                                                                                                                                                                                   to COVID-19 medical
                                                                                                                                                                                                                                                                                                                                                                                                                                                isolation; 12 beds held for
EB                 VI            11      ACUTE     SPECIALIZED SERVICES             Geriatric/Medical/Isolation SuIST, NGI, MDSO, LPS, DJJ      CO-ED       STA               7         2            1   6                     1             0             0          17               39           8            0          0           0           0            0            0              0              0           35              12      use as COVID PUI capacity             0         5     0     0            5   0                      0          0   0        0     0           5           -5            0
EB                 VI            12      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST, OMD, NGI, LPS            MALE        STA               0         0            0   6                     0             0             0           6               22           2           20          0           0           0            8            0              0              0            0               0                   b                       44        44     9    18            0   3                      0          0   7        0     0          37            7            7
BUILDING O         VI            O       ICF       Temporary Housing                Temporary Housing             OMD, NGI, LPS                 MALE        STA               0         0            0   0                     0             0             0           0                0           0           23          0           0           0            0            0              0              0            0               0                  N/A                      23        23     0    13            0   8                      2          0   1        0     0          24           -1           -1
U                  VI            O5      ICF       SPECIALIZED SERVICES             Medically Fragile             IST, OMD, NGI, LPS            CO-ED       STA               3         0            1   9                     0             0             0          13               40           2            0          0           0           0            0            0              0              0            0               0                  N/A                      42        42     1    19            2   4                      0          0 16         0     0          42            0            0
U                  VI            O6      ICF       SPECIALIZED SERVICES             Psychologically Fragile       IST, OMD, NGI, LPS            CO-ED       STA               2         1            1   9                     0             0             0          13               40           3            0          0           0           0            1            0              0             12            0               0           ETP Construction                31        31     0    14            0   2                      0          0   8        0     0          24            7            7
70                 VII           70      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST                           MALE        STA               0         2            1   7                     3             0             0          13               40          10            0          0           0           0            0            0              0              0            0               0                  N/A                      50        50    45     0            0   0                      0          0   5        0     0          50            0            0
70                 VII           71      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST                           MALE        STA               0         1            2   8                     2             0             0          13               40          10            0          0           0           0            0            0              0              0            0               0                  N/A                      50        50    46     0            0   0                      0          0   4        0     0          50            0            0
70                 VII           72      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST, LPS                      MALE        STA               0         2            1   7                     3             0             0          13               40          10            0          0           0           0            0            0              0              0            0               0                  N/A                      50        50    42     0            0   0                      0          0   7        0     0          49            1            1
70                 VII           73      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST                           MALE        STA               0         1            1 10                      1             0             0          13               40          10            0          0           0           0            0            0              0              0            0               0                  N/A                      50        50    46     0            0   0                      0          0   3        0     0          49            1            1
70                 VII           74      ICF       ADMISSIONS-PERM HOUSING          Admission to discharge        IST, LPS                      MALE        STA               0         1            3   6                     3             0             0          13               40          10            0          0           0           0            0            0              0              0            0               0                  N/A                      50        50    43     0            0   0                      0          0   7        0     0          50            0            0
70                 VII           75      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST, LPS                      MALE        STA               0         2            0   9                     2             0             0          13               40          10            0          0           0           0            1            0              0              0            0               0                  N/A                      50        50    45     0            0   0                      0          0   4        0     1          50            0            0
70                 VII           76      ICF       ADMISSIONS-PERM HOUSING          Admission to discharge        IST, LPS                      MALE        STA               0         1            3   6                     3             0             0          13               40          10            0          0           0           0            0            0              0              0            0               0                  N/A                      50        50    18     0            0   0                      0          0 32         0     0          50            0            0
70                 VII           77      ACUTE     ADMISSIONS-PERM HOUSING          Admission to discharge        IST                           MALE        STA               0         2            2   5                     4             0             0          13               40          10            0          0           0           0            0            0              0              0            0               0                  N/A                      50        50    48     0            0   0                      0          0   2        0     0          50            0            0
TOTALS                                                                                                                                                                       22        32           60 229                    69             0             0         412             1287         244           43          0           0           0           14            0              0             12           35              12                                         1515      1520   437   524          143 187                      3          1 184       13     1        1493           22           27

Notes: Through the Department of Public Heath, DSH-Coalinga is currently licensed for 1450 Intermediate Care Beds and 50 Acute.
              Per W&I Code Section 6606(d), 350 Intermedicate Care beds are currently being used as Residential Recovery Units (RRU).

Column Definitions
   Building: Name of building unit is located
   Program: Program name or number
   Unit: Unit name or number
   License Class: ICF, ACUTE, ACUTE CERTIFIED, RRU, SNF, SNF CERTIFIED, GACH, CTC-ACUTE, CTC NON-ACUTE
   Unit Type (General): ADMISSIONS, ADMISSIONS-PERM HOUSING, CLOSED PERMANENTLY, CLOSED TEMPORARILY, DISCHARGE, LONG-TERM HOUSING, PERMANENT HOUSING, SNF, SPECIALIZED SERVICES (Not licensed classes or programs)
   Unit Description (Detail): Provide more detailed specifics about the type of unit.
   Commitment Type: CDCR, DJJ, IST, LPS, OMD, MDSO, NGI, SVP
   Gender Specific: MALE, FEMALE, CO-ED
   Security: STA (Secured Treatment Area) or NON-STA
   Room Type: Single, 2-Man Dorm, 3-Man Dorm, 4-Man Dorm, 5-Man Dorm. Total Rooms is formula driven, column is locked.
   Number of Licensed Beds: Total number of beds allowed to operate under current licensure.
   Beds available in excess of licensed capacity: Beds in operation above the current unit licensed capacity.
   Beds Held:
       Internal Patient Movement - Total beds held vacant to address patient movement between units due to aggression, violence, predatory factors, etc.
       Isolation/Seclusion & Restraint - Total beds held vacant to address the need for isolation/seclusion & restraint needs
       Acuity/Reduce Aggression - Total beds held vacant to for higher acuity levels or to reduce aggression on unit
       Out-To-Medical/Court - Total beds held to accommodate patients expected to return upon release from medical/court.
       Other - Total beds held vacant for other reasons not identified above
       COVID Isolation - Total beds held for positive COVID-19 cases
       PUI Capacity - Total beds held for patients under COVID-19 investigation
   Closed Beds:
       Temporarily - Total beds closed temporarily
       Permanently - Total beds closed permanently, no patient use
   Reason for Closure: Describe the reason beds are temporarily or permanently closed.
   Total available beds: Total Licensed beds less beds held less closed beds. Formula driven, do not enter data in cell. formula.
   Total adjusted available beds: Total Licensed beds plus beds occupied for COVID isolation and COVID PUI capacity, less closed beds. Formula driven, do not enter data in cell. formula.
   Census by Commitment Type: Actual Census as of 5/1/20 by commitment type. Do not enter data in cells, DSH-Sacramento will complete.
       Census by Commitment Type data is updated though ADT (Admission, Discharge, & Transfers) via the BIC (Business Intelligence Center). Census reflects resident on unit census. Patients on court or medical leave are excluded.
   Patient Census: Actual Census as of 5/1/20
   Total Vacant Beds based on available beds: Formula Driven, do not enter data in cell. Calculation is available beds less patient census. Patient census excludes patients who are out of the hospital due to medical or court leave.
   Total Vacant Beds based on adjusted available beds: Formula Driven, do not enter data in cell. Calcuation is available beds plus beds occupied for COVID isolation and PUI, less patient census. Used to adjust vacancy totals for units when patients are moved to beds for COVID isolation and testing.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DSH Resp. 4.10.20 Order - 01495
Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 10 of 18




                      Exhibit 2
              Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 11 of 18



From:                              Elise Thorn
Sent:                              Wednesday, June 10, 2020 2:23 PM
To:                                Amy Xu; Nina Raddatz; Kent, Kristopher@DSH-S; Ciccotti, Christine@DSH-S; Bachman,
                                   Ellen@DSH-S; Neill, Jennifer@CDCR; Kyle Lewis; Lucas Hennes; 'Silberfeld, Roman M.';
                                   Melissa Bentz; Nick Weber; Tyler Heath
Cc:                                Toche, Diana@CDCR; Bick, Joseph@CDCR; Daye, Eureka@CDCR; Ponciano,
                                   Angela@CDCR; Barney-Knox, Barbara@CDCR; Golding, Michael@CDCR; Mehta,
                                   Amar@CDCR; Hendon, Catherine@DSH-S; Ed Swanson; Barrow, Roscoe@CDCR;
                                   Coleman Special Master Team; Coleman Team - RBG Only; Steve Fama
Subject:                           RE: Coleman: Update to DSH Discovery

Follow Up Flag:                    Follow up
Flag Status:                       Flagged


Amy,

We reviewed with you yesterday the documents DSH will produce to update the previously reported data and the issues
with the timing of the production. We are happy to recap that information for you and do so below. You may be
referencing DSH’s discussion about bed management reporting and the time constraints on the ability to report data on
an expedited basis or in real-time. DSH will be providing that explanation in the supplemental interrogatory responses,
but note that the issues with providing bed management reporting are similar to the timing constraints DSH already has
with its monthly staffing reports. DSH provides the reports as quickly as it can, but due to the manual collection of data
and levels of review, DSH cannot produce these types of reports in real time.

DSH is working to provide supplemental discovery responses based on data for the months of April and May 2020. DSH
reported yesterday that the data through the month of May would not be available for production until at least June 19,
2020, and that DSH needed to confirm that the May reports could be produced by that date. DSH can commit to
providing data through the month of May no later than June 22, 2020.

In regards to responses to Requests for Production 7 and 8, any response(s) DSH provides will be limited to data as of
May 31, 2020. This is because the responsive data is derived from the Monthly Net Bed Capacity Report. As explained
above, DSH is unable to produce that type of data in real time.

DSH will provide written supplemental discovery responses by June 22, 2020. DSH will produce the following documents
by June 11, 2020: Net Bed Capacity Report as of May 1, 2020 (April data), Census by Unit reports as of May 31, 2020 and
the Pending Placement List as of June 1, 2020. All other responses will be provided on a rolling basis as they become
available for production.

Elise Thorn

Elise Owens Thorn | Deputy Attorney General | California Department of Justice
Correctional Law Section | 1300 I Street | Sacramento, CA 95814
t (916) 210-7318 | e elise.thorn@doj.ca.gov




                                                            1
Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 12 of 18




                      Exhibit 3
              Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 13 of 18



From:                                  Amy Xu
Sent:                                  Friday, June 12, 2020 12:16 PM
To:                                    Elise Thorn; Tyler Heath
Cc:                                    Melissa Bentz; Nick Weber; christine.ciccotti@dsh.ca.gov; kyle.lewis@doj.ca.gov;
                                       adriano.hrvatin@doj.ca.gov; catherine.hendon@dsh.ca.gov; ellen.bachman@dsh.ca.gov;
                                       Dillon Hockerson; Mohamedu Jones; Matt Lopes; Kerry F. Walsh; Latricea McClendon-
                                       Hunt; Kristina Hector; Rachel Gribbin; Angie Cooper; Jessica Winter; Michael W. Bien;
                                       Lisa Ells; Steve Fama; Cara Trapani; kristopher.kent@dsh.ca.gov; Nina Raddatz;
                                       lucas.hennes@doj.ca.gov; Coleman Team - RBG Only
Subject:                               RE: Coleman v. Newsom: Updated Responses to Plaintiffs' Reqs. for Prod. from DSH


Dear Elise and Tyler,

Thank you for sending a portion of the updated DSH discovery last night. I am reaching out to see if you are able to
meet and confer about the DSH discovery dispute further this afternoon. For example, if Plaintiffs agree to limit the
update to data current as of 5/24, can Defendants provide that information sooner than Monday, 6/22? We would also
like more information on what we will be receiving on a rolling basis, when we can expect that information, and if there
are any documents that were provided in the last installments that will not be updated.

Please feel free to call me at (415)-987-2103 to discuss.

Regards,

Amy Xu




101 Mission Street, Sixth Floor
San Francisco, CA 94105
(415) 433-6830 (telephone)
(415) 433-7104 (fax)
axu@rbgg.com

CONFIDENTIALITY NOTICE
The information contained in this e-mail message may be privileged, confidential and protected from disclosure. If you are not the
intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think that you have received this e-mail
message in error, please e-mail the sender at rbgg@rbgg.com.
IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that this communication is
not intended by the sender to be used, and it cannot be used, for the purpose of avoiding penalties under United States federal tax laws.




                                                                   1
              Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 14 of 18
catherine.hendon@dsh.ca.gov; ellen.bachman@dsh.ca.gov; Dillon Hockerson <Dillon.Hockerson@cdcr.ca.gov>;
Mohamedu Jones <mjones@pldolaw.com>; Matt Lopes <mlopes@pldolaw.com>; Kerry F. Walsh
<kwalsh@pldolaw.com>; Latricea McClendon-Hunt <lmcclendonhunt@pldolaw.com>; Kristina Hector
<khector@pldolaw.com>; Rachel Gribbin <rgribbin@pldolaw.com>; Angie Cooper <acooper@pldolaw.com>
Subject: Coleman v. Newsom: Updated Responses to Plaintiffs' Reqs. for Prod. from DSH

Dear Amy,
Attached to this email you will find documents Bates numbered DSH Resp. 4.10.20 Order - 01492 to 01588. These
documents are responsive to Plaintiffs' First Set of Document Requests to Defendant Stephanie Clendenin, Director
of Department of State Hospitals and your June 2, 2020 email requesting Defendants provide updated responses to
Plaintiffs' Requests for Production. Defendants will produce additional responsive documents as they become
available.
Respectfully,
Tyler Heath



The following files have been sent using FileXchange and can be downloaded
by using the link below:
 Filename             Size    Checksum (SHA256)
 BATES                29.8    0e58c6b58ee295ec39c39309db3dacc24155f6eaa1a415ebcad9f115761be0f0
 NUMBER -             MB
 Suppl.
 Responsive
 Documents to
 Pls Discovery
 Re June 25
 Hearing.pdf
Please click on the following link to download the attachments:
https://FX.doj.ca.gov/message/1bNEAKGgNNtqOFvyGVLXpD
This email or download link can not be forwarded to anyone else.
The attachments are available until: Tuesday, 23 June.
Message ID: 1bNEAKGgNNtqOFvyGVLXpD

 Download Files




  https://FX.doj.ca.gov




                                                         2
Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 15 of 18




                      Exhibit 4
             Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 16 of 18



From:                              Lisa Ells
Sent:                              Thursday, June 11, 2020 7:48 AM
To:                                Elise Thorn; Michael W. Bien; Cara Trapani; Jessica Winter; Marc Shinn-Krantz; Coleman
                                   Team - RBG Only
Cc:                                Matt Lopes; Kerry F. Walsh; Adriano Hrvatin; Damon McClain; Kyle Lewis; Lucas Hennes;
                                   Tyler Heath
Subject:                           RE: Coleman - Deadline to File Response to the Special Master's May 29, 2020 Report
                                   on EmployStats' Analysis [IWOV-DMS.FID6429]


Elise,

We will oppose any such motion. The order of reference and narrow subsequent stipulation are quite clear on this, as is
the Court’s July 3 order giving rise to that stipulation. If Defendants were confused about the deadline, they should have
moved the Court for clarification within the 10-day time period permitted by the order of reference.

Lisa

From: Elise Thorn <Elise.Thorn@doj.ca.gov>
Sent: Thursday, June 11, 2020 7:07 AM
To: Lisa Ells <LElls@rbgg.com>; Michael W. Bien <MBien@rbgg.com>; Cara Trapani <CTrapani@rbgg.com>; Jessica
Winter <JWinter@rbgg.com>; Marc Shinn-Krantz <MShinn-Krantz@rbgg.com>; Coleman Team - RBG Only
<ColemanTeam-RBGOnly@rbgg.com>
Cc: Matt Lopes <mlopes@pldolaw.com>; Kerry F. Walsh <kwalsh@pldolaw.com>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Damon McClain <Damon.McClain@doj.ca.gov>; Kyle Lewis <Kyle.Lewis@doj.ca.gov>;
Lucas Hennes <Lucas.Hennes@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>
Subject: RE: Coleman - Deadline to File Response to the Special Master's May 29, 2020 Report on EmployStats' Analysis
[IWOV-DMS.FID6429]

Lisa,

Thank you for sharing your position with us. We understand your position, but do not agree that the stipulation and
order should be applied to deprive a party of sufficient time to address a new report or supplemental material not
previously circulated to the parties for comment. We will raise this issue with Judge Mueller on Friday and would
appreciate Plaintiffs’ professional courtesy in not opposing Defendants’ motion for leave to file objections under the 30
day deadline should such a motion be necessary.

Thank you,

Elise

From: Lisa Ells [mailto:LElls@rbgg.com]
Sent: Tuesday, June 09, 2020 11:10 AM
To: Elise Thorn <Elise.Thorn@doj.ca.gov>; Michael W. Bien <MBien@rbgg.com>; Cara Trapani <CTrapani@rbgg.com>;
Jessica Winter <JWinter@rbgg.com>; Marc Shinn-Krantz <MShinn-Krantz@rbgg.com>; Coleman Team - RBG Only
<ColemanTeam-RBGOnly@rbgg.com>
Cc: Matt Lopes <mlopes@pldolaw.com>; Kerry F. Walsh <kwalsh@pldolaw.com>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Damon McClain <Damon.McClain@doj.ca.gov>; Elise Thorn <Elise.Thorn@doj.ca.gov>;
Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Lucas Hennes <Lucas.Hennes@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>
                                                            1
              Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 17 of 18
Subject: RE: Coleman - Deadline to File Response to the Special Master's May 29, 2020 Report on EmployStats' Analysis
[IWOV-DMS.FID6429]

Elise,
We do not agree this report is governed by the July 29, 2019 amendment to the order of reference. That stipulation, per
it’s literal terms and quoting the Court order to which is responds, pertains to “’the objection period for reports from
the Special Master that are not circulated to the parties for review and comment prior to filing.’” ECF No. 6230
at 1 (quoting July 3, 2019 Order, ECF No. 6211). That express limitation is repeated no less than 3 additional
times in the short stipulation.

The Special Master’s labor economist’s report was circulated in draft form to the parties on August 15,
2019. Not only did Defendants have the opportunity to comment on the draft report prior to its filing with the
Court, the Special Master granted them an additional 30 days to do so beyond the original 30-day comment
period. Defendants provided their extensive comments and objections on October 14, 2020. Accordingly, the
objection period for the final report filed with the Court is covered by the Order of Reference given that
Defendants were provided with the opportunity to comment, and did comment, on the report in draft form.

Lisa
From: Elise Thorn <Elise.Thorn@doj.ca.gov>
Sent: Monday, June 8, 2020 5:20 PM
To: Lisa Ells <LElls@rbgg.com>; Michael W. Bien <MBien@rbgg.com>; Cara Trapani <CTrapani@rbgg.com>; Jessica
Winter <JWinter@rbgg.com>; Marc Shinn-Krantz <MShinn-Krantz@rbgg.com>; Coleman Team - RBG Only
<ColemanTeam-RBGOnly@rbgg.com>
Cc: Matt Lopes <mlopes@pldolaw.com>; Kerry F. Walsh <kwalsh@pldolaw.com>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Damon McClain <Damon.McClain@doj.ca.gov>; Elise Thorn <Elise.Thorn@doj.ca.gov>;
Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Lucas Hennes <Lucas.Hennes@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>
Subject: Coleman - Deadline to File Response to the Special Master's May 29, 2020 Report on EmployStats' Analysis

Mike, Lisa, and counselors,

Defendants plan to file a response to the Special Master’s May 29, 2020 report. Under the July 29, 2019 order amending
the Order of Reference, we have calendared our response under the 30-day rule because the Special Master’s report
and the supplemented materials in the final version of the EmployStats’ report were not made available to us for
comment before the report was filed, and it is not a compliance or interim compliance report subject to other response
deadlines. In an abundance of caution, we write to obtain your position on the appropriate deadline for this response in
case we need to raise the issue with the Court on Friday and take other measures to clarify the deadline.

I have copied Matt Lopes and Kerry Walsh so that the Special Master is notified of our position.

Thank you,

Elise Thorn

Elise Owens Thorn | Deputy Attorney General | California Department of Justice
Correctional Law Section | 1300 I Street | Sacramento, CA 95814
t (916) 210-7318 | e elise.thorn@doj.ca.gov




CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review,
                                                            2
             Case 2:90-cv-00520-KJM-DB Document 6725 Filed 06/16/20 Page 18 of 18
use or disclosure is prohibited and may violate applicable laws including the Electronic Communications
Privacy Act. If you are not the intended recipient, please contact the sender and destroy all copies of the
communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review,
use or disclosure is prohibited and may violate applicable laws including the Electronic Communications
Privacy Act. If you are not the intended recipient, please contact the sender and destroy all copies of the
communication.




                                                        3
